Dismissed and Opinion Filed August 15, 2016




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00262-CV

                      LAVERNE WILLIS, Appellant
                                 V.
   TEXAS ELITE COLLISION PAINT & BODY AND BRENDA ROBLES, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-06380-E

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       Appellant’s brief in this case is overdue. By order dated May 3, 2016, we ordered the

appeal submitted without a reporter’s record and directed appellant to file her brief by June 2,

2016. By postcard dated June 6, 2016, we notified appellant the time for filing her brief had

expired. We directed appellant to file both her brief and an extension motion within ten days. We

cautioned appellant that failure to file her brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed her brief, an

extension motion, or otherwise corresponded with the Court regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

160262F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LAVERNE WILLIS, Appellant                         On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-16-00262-CV       V.                       Trial Court Cause No. CC-15-06380-E.
                                                  Opinion delivered by Justice Whitehill.
TEXAS ELITE COLLISION PAINT &                     Justices Myers and Stoddart participating.
BODY AND BRENDA ROBLES,
Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellees TEXAS ELITE COLLISION PAINT & BODY AND
BRENDA ROBLES recover their costs of this appeal from appellant LAVERNE WILLIS.


Judgment entered August 15, 2016.




                                            –3–